UNITED STATES DISTRICT COURT F il L = D
EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION JUN 16 2020

Clerk, U. S. District Court

UNITED STATES OF AMERICA ) Eastern District of Tennessee
) 2:20-CR-33 At Knoxville
i ) JUDGE GREER
)
JANMICHAEL VINCENT LINGO and ) TO BE SEALED
BRAXTON E. GAITOR )

FIRST SUPERSEDING INDICTMENT

COUNT ONE

The Grand Jury charges that from on or about November 2018, until December 27, 2019, within ©
the Eastern District of Tennessee, the defendants, JANMICHAEL VINCENT LINGO and BRAXTON E.
GAITOR, did knowingly rent, use, or maintain 613 Montgomery Street, Johnson City, Tennessee 37604

for the purpose of distributing and using a detectable amount of oxycodone, a Schedule II controlled
substance and marijuana, a Schedule I controlled substance.

[18 U.S.C. § 856(a)(1)]

COUNT TWO
The Grand Jury further charges that from on or about November 2018, up to and including
December 27, 2019, in the Eastern District of Tennessee and elsewhere, the defendants,
JANMICHAEL VINCENT LINGO and BRAXTON E. GAITOR, did unlawfully, knowingly
and intentionally combine, conspire, confederate and agree together with each other and with
other persons both known and unknown to the grand jury to distribute marijuana, a Schedule I
controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

[21 U.S.C §§ 846 and 841(b)(1)(D)]

l

Case 2:20-cr-00033-JRG-CRW Document 36 Filed 06/16/20 Page 1of6é PagelD #: 161
COUNT THREE
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendants, JAMNICHAEL VINCENT LINGO and BRAXTON E.
GAITOR, did knowingly, intentionally, and without authority possess with the intent to
distribute a detectable amount of oxycodone, a Schedule II controlled substance.

[21 U.S.C. §§ 841(a)(1), (b)1)(C)]

COUNT FOUR
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendants, J ANMICHAEL VINCENT LINGO and BRAXTON E.
GAITOR, did knowingly possesses a firearm, namely, a Ruger, Speed Six, .357 revolver in
furtherance of the drug trafficking offense as charged in Count Three, in violation of Title 21
United States Code, § 841(a)(1), which is hereby incorporated by reference.
[18 U.S.C. §924(c)(1)(A), and Pinkerton v. United States, 328 U.S. 640 (1946)(Pinkerton
liability)]
COUNT FIVE
The Grand Jury further charges that on or about December 27, 2019, within the Eastern .
District of Tennessee, the defendants JANMICHAEL VINCENT LINGO an BRAXTON E.
GAITOR did knowingly possesses a firearm, namely, a Harrington and Richardson Topper
model 58, 20 GA short barrel shotgun in furtherance of the drug trafficking offense as charged in
Count Three, in violation of Title 21 United States Code, section 841(a)(1), which is hereby
incorporated by reference.

[18 U.S.C. §924(c)(1)(A) and (i), and Pinkerton v. United States, 328 U.S. 640 (1946)(Pinkerton

liability)]

a
Case 2:20-cr-00033-JRG-CRW Document 36 Filed 06/16/20 Page 2o0f6 PagelD #: 162
COUNT SIX
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendants, JANMICHAEL VINCENT LINGO and BRAXTON E.
GAITOR, did, knowingly, intentionally, and without authority possess with the intent to
distribute a quantity of a mixture and substance containing a detectable amount of cocaine base
(crack), a Schedule II controlled substance.

[21 U.S.C. §841(a)(1), (o))(C)]

COUNT SEVEN
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendants, JANMICHAEL VINCENT LINGO and BRAXTON E.
GAITOR, did knowingly, intentionally, and without authority possess with the intent to
distribute a quantity of a mixture and substance containing tetrahydrocannabinols (THC) , a
Schedule I controlled substance.

[21 U.S.C. §841(a)(1), (b)(1)(D)]

COUNT EIGHT
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendant, JANMICHAEL VINCENT LINGO, knowing that he had
previously been convicted of a crime punishable by a term of imprisonment exceeding one year,
did knowingly possesses a firearm, namely, a Ruger, Speed Six, .357 revolver, which had been
shipped and transported in interstate commerce.

[18 U.S.C. §922(2)(1)]

3
Case 2:20-cr-00033-JRG-CRW Document 36 Filed 06/16/20 Page 30f6 PagelD #: 163
COUNT NINE
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendant, JANMICHAEL VINCENT LINGO, knowing that he had
previously been convicted of a crime punishable by a term of imprisonment exceeding one year,
did knowingly possesses a firearm, namely, a Harrington and Richardson, Topper model 58, 20
GA, short barrel shotgun, which had been shipped and transported in interstate commerce.

[18 U.S.C. §922(g)(1)]

COUNT TEN
The Grand Jury further charges that on or about December 27, 2019, within the Eastern
District of Tennessee, the defendants, JANMICHAEL VINCENT LINGO and BRAXTON E.
GAITOR, did knowingly possesses a firearm, namely, a Harrington and Richardson Topper
model 58, 20 GA short barrel shotgun, which is not registered to him or her in the National
Firearms Registration and Transfer Record as required by Chapter 53, Title 26, United States
Code.

[18 U.S.C. §§ 5822, 5861(d), and 5871]

COUNT ELEVEN
The Grand Jury further charges that on or about December , 2019, within the Eastern District of
Tennessee, the defendants, JANMICHAEL VINCENT LINGO and BRAXTON E. GAITOR, did
knowingly rent, use, or maintain 613 Montgomery Street, Johnson City, Tennessee. 37604 for the purpose
of distributing and using a detectable amount of cocaine base (crack), a Schedule II controlled

substance.

[18 U.S.C. § 856(a)(1)]

4

Case 2:20-cr-00033-JRG-CRW Document 36 Filed 06/16/20 Page 4of6 PagelD #: 164
COUNT TWELVE

The Grand Jury further charges that on or about March 21, 2020, within the Eastern
District of Tennessee, the defendant, BRAXTON E. GAITOR, contrary to 21 U.S.C. § 841(a)(1)
and C.F.R. 6.1 attempted to provide JANMICHAEL VINCENT LINGO, an inmate at the Carter
County Jail, a facility in which persons are held in custody by direction of and pursuant to a
contract and agreement with the Attorney General, Buprenorphine, a Schedule III controlled
substance and marijuana, a Schedule I controlled substance.

[18 U.S.C. §1791(a)(1)]

COUNT THIRTEEN
The Grand Jury further charges that on or about March 21, 2020, in the Eastern District
of Tennessee, the defendant, JANMICHAEL VINCENT LINGO, an inmate of the Carter County
Jail, a facility in which persons are held in custody by direction of and pursuant to a contract and
agreement with the Attorney General, made an attempt to possess a prohibited object, to wit
Buprenorphine, a Schedule III controlled substance, and marijuana, a Schedule I controlled
substance.
[18 U.S.C. §1791(a)(2)]
COUNT FOURTEEN
The Grand Jury further charges that on or about April 6, 2020, within the Eastern District
of Tennessee, the defendant, BRAXTON E. GAITOR, contrary to 21 U.S.C. § 841(a)(1) and
C.F.R. 6.1 attempted to provide JANMICHAEL VINCENT LINGO, an inmate at the Carter
County Jail, a facility in which persons are held in custody by direction of and pursuant to a
contract and agreement with the Attorney General, Buprenorphine, a Schedule III controlled
substance.

[18 U.S.C. §1791(a)(1)]
5

Case 2:20-cr-00033-JRG-CRW Document 36 Filed 06/16/20 Page 5of6 PagelD #: 165
COUNT FIFTEEN
The Grand Jury further charges that on or about April 6, 2020, in the Eastern District of
Tennessee the defendant, JANMICHAEL VINCENT LINGO, an inmate of the Carter County
Jail, a facility in which persons are held in custody by direction of and pursuant to a contract and
agreement with the Attorney General, made an attempt to possess a prohibited object, to wit
Buprenorphine, a Schedule III controlled substance.

[18 U.S.C. §1791(a)(2)]

 

J. DOUGLAS OVERBEY
United States Attorney

By:
ROBERT M. REEVES
Assistant U.S. Attorney

6
Case 2:20-cr-00033-JRG-CRW Document 36 Filed 06/16/20 Page 6of6 PagelD #: 166
